—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in failing to afford her an opportunity to withdraw her plea before imposing an enhanced sentence (see, People v Selikoff, 35 NY2d 227, 241, cert denied 419 US 1122). That contention is not preserved for our review (see, CPL 470.05 [2]; People v Dremeguila, 166 AD2d 196, lv denied 76 NY2d 1020; People v Ifill, 108 AD2d 202, 203), and we decline to exercise our power to review it as a matter of discretion in
*896the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, DiTullio, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.